Exhibit 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this " Second Amendment ") is dated and effective as of June 28, 2013 (the " Second Amendment Effective Date ") between FIFTH THIRD BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent for the Lenders, and PATRICK INDUSTRIES, INC., as Borrower. Recitals A.Borrower, Lenders and Administrative Agent are parties to that certain Credit Agreement, dated October 24, 2012 (as amended by that certain First Amendment to Credit Agreement dated November 16, 2012, the " Credit Agreement "). B.Borrower has requested that Lenders and Administrative Agent amend and modify the Credit Agreement. C.Subject to the terms and conditions stated in this Second Amendment, Lenders, Borrower and Administrative Agent are willing to modify and amend the Credit Agreement, as provided in this Second Amendment. Agreement NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements herein, and each act performed and to be performed hereunder, Lenders, Borrower and Administrative Agent agree as follows: 1.
